DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Status of Rejections
The rejection(s) of claim(s) 5-6 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 3-4, 7-10 and 13-16 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a plating apparatus" in line 3. The limitation of “a plating apparatus” is previously introduced in line 6 of claim 1. It is unclear whether the recitation of claim 10 is referring to this previous limitation or introducing a new limitation.  
Claims 3 and 14 are indefinite because they depend upon cancelled claim 2. For examination purposes, claims 3 and 14 have been interpreted to depend upon claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye et al. (U.S. 2016/0225656), hereinafter Rye, in view of Minami (U.S. 2012/0100709), hereinafter Minami ‘709, and Mayer et al. (U.S. 2014/0230855), hereinafter Mayer.
Regarding claim 1, Rye teaches a substrate-holder inspection apparatus (see e.g. Figs. 1 and 4, ring maintenance module 50 for maintenance and automated visual inspection of chuck assembly 110; Paragraph 0032, lines 1-4 and 7-9) that inspects a substrate holder that includes an electric contact configured to contact a substrate to allow current flow to the substrate and a sealing member configured to seal a surface of the substrate (see e.g. Fig. 7, contact fingers 124 and ring seal 122 which are provided against wafer 114; Paragraph 0031, lines 7-15), comprising a cleaning device configured to cleanse the substrate holder (see e.g. Figs. 2-3, nozzles 84 on swing arm 80 for cleaning of the chuck assembly 110; Paragraph 0038, lines 1-2 and 10-12); a substrate attaching/detaching device configured to open and close the substrate holder (see e.g. Figs. 8-9, lift assembly 90 for separation and closing of backing plate 116 and contact ring 112; Paragraph 0034, lines 1-9, and Paragraph 0035, lines 1-7); an appearance inspection apparatus configured to acquire image data or shape data of appearance of the sealing member (see e.g. Fig. 12, optical inspection with laser 160 and detector 162 for determining presence or absence of metal on seal 122 by reflected or scattered light, i.e. shape data, or camera for collecting images of the seal; Paragraph 0040, lines 4-12, and Paragraph 0041, lines 10-13); a conveyer configured to convey the substrate holder among the cleaning device and the substrate attaching/detaching device (see e.g. Fig. 1, process robot 44 for moving chuck assembly 10 into ring maintenance module 50 which comprises cleaning nozzles 84 and lift assembly 90; Paragraph 0033, lines 6-8); wherein the substrate holder includes a first holding member including a surface on which the substrate is placed (see e.g. Fig. 5, backing plate 116 on which wafer 114 is placed; Paragraph 0035, lines 1-5), and a second holding member including the sealing member and the electric contact and configured to detachably hold the substrate together with the first holding member  (see e.g. Figs 5-7, contact ring 112 comprising ring seal 122 and contact fingers 124 which detachably holds wafer 114 with backing plate 116; Paragraph 0030, Paragraph 0031, lines 7-13); the substrate attaching/detaching device is configured to maintain such a state that the second holding member is removed from the first holding member (see e.g. Fig. 9, backing plate 116 separated from contact ring 112 in “full down position”; Paragraph 0034, lines 1-8); and the appearance inspection apparatus includes a measuring device configured to acquire image data or shape data of the appearance of the sealing member (see e.g. Fig. 12, detector 162 or camera; Paragraph 0040, lines 4-12, and Paragraph 0041, lines 10-13) in an internal space defined by the sealing member and the substrate when the substrate is held by the first holding member and second holding member (see e.g. Paragraph 0041, lines 13-15, optical inspection directed towards the rim or vertical tip of the seal which contacts the wafer, i.e. the internal space defined by where the seal meets the wafer).
Rye does not teach a stocker installation part configured to take in a stocker configured to house the substrate holder, the stocker being movable between a plating apparatus and the substrate-holder inspection apparatus, and the conveyer being configured to covey the substrate holder among the stocker. Rye does however teach a plating apparatus being provided in conjunction with but separate to the substrate-holder inspection apparatus to increase productivity by allowing the plating processors to operate substantially continuously, without maintenance delays (see e.g. Fig. 1, electrochemical plating processors 42; Paragraph 0029).
Minami ‘709 teaches a plating apparatus (see e.g. Abstract) comprising a stocker for storing a substrate holder and a stocker setting section for storing the stocker therein (see e.g. Fig. 1, wagon-type stocker 150 in stocker setting section 160; Paragraph 0092, lines 8-11, and Paragraph 096, lines 7-8 and 11-13), the stocker allowing storage of additional substrate holders as backups for holders found to be defective (see e.g. Paragraph 0188, lines 3-9). The stocker is movable from the plating apparatus to a servicing area where the stocker is received, i.e. in a stocker installation part, and the substrate holders can be serviced (see e.g. Paragraph 0194, lines 1-7), and a conveyer conveys the substrate holder from the stocker in the servicing area (see e.g. Paragraph 0194, lines 7-9, fixed hoist in servicing area for removal of substrate holders from stocker). This enables removal of the stocker and servicing of the substrate holder without lowering the operation availability of the plating apparatus (see e.g. Paragraph 0219, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate-holder inspection apparatus of Rye to comprise a stocker configured to house the substrate holder, the stocker movable between respective installation parts of the inspection apparatus and a plating apparatus, and the conveyer configured to move the substrate holder from the stocker as taught by Minami ‘709 to allow storage of backup substrate holders and further contribute to increased productivity by enabling removal of the stocker and subsequent servicing of the substrate holder without lowering operation availability of the plating apparatus.
Rye in view of Minami ‘709 does not teach an arm unit configured to move the measuring device to a position between the first holding member and the second holding member in a state where the second holding member is removed from the first holding member by the substrate attaching/detaching device. Rye does however teach an arm unit configured to move a cleaning device to a position for cleaning of the substrate holder (see e.g. Rye Figs. 2, 7 and 10-11, swing arm 80 with nozzles 84 on head 82 which pivots into position to clean chuck assembly 110, the chuck assembly being in various stages of open and close during cleaning steps, with brush 86 particularly being brought into contact with the seal 122, which is between contact ring 112 and backing plate 116; Paragraph 0024, lines 13-16, Paragraph 0038, lines 7-12, and Paragraph 0039, lines 3-4 and 7-9), as well as the desire to direct optical inspection to the rim or vertical tip of the sealing member where it contacts the wafer (see e.g. Rye Paragraph 0041, lines 13-15), which would be between the first and second holding members.
Mayer teaches a substrate holder inspection apparatus (see e.g. Abstract), comprising an optical inspection measuring device provided on a swing arm, which may also comprise a cleaning nozzle (see e.g. Fig. 1, optical detection hardware 106 and nozzle 107 on swing arm 108; Paragraph 0044, lines 7-13), the swing arm unit being configured to move the measuring device proximate to a desired detection region on the substrate holder (see e.g. Paragraph 0007, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring device of Rye in view of Minami ‘709 to be provided on an arm unit configured to move the measuring device as taught by Mayer to enable the measuring device to be provided proximate to the desired detection region, such as in the region between the two holding members where the seal contacts the wafer as described by Rye.
Regarding claim 7, Rye in view of Minami ‘709 and Mayer, as combined above, does not teach a control device configured to control the conveyer, the substrate attaching/detaching device, the appearance inspection apparatus, and the cleaning device, wherein the control device causes the cleaning device to cleanse the substrate holder before inspection by the appearance inspection device. Rye does however teach the inspection being automated (see e.g. Rye Paragraph 0004, lines 9-13), as well as the cleaning process occurring before optical inspection (see e.g. Rye Paragraph004, lines 1-6).
Mayer further teaches a control device configured to control an autocleaning system, detection mechanism, substrate loading, positioning of the held substrate and various process tool components (see e.g. Mayer Paragraph 0070, lines 1-3, Paragraph 0072, lines 1-6, Paragraph 0074, lines 2-5, and Paragraph 0080, lines 1-2), wherein the control device causes the autocleaning system to cleanse the substrate holder before inspection by the appearance inspection apparatus (see e.g. Mayer Paragraph 0072, lines 6-8). This control system enables control of some or all properties of the apparatus and implementation of appropriate operations based on stored instructions (see e.g. Mayer Paragraph 0070, lines 3-5 and 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rye in view of Minami ‘709 and Mayer to comprise a control device for controlling the conveyer, substrate attaching/detaching device, appearance inspection apparatus and cleaning device, including causing the cleaning device to cleanse the substrate holder before inspection by the appearance inspection apparatus, as taught by Mayer to enable control of properties of the apparatus and automated implementation of appropriate operations based on stored instructions.
Regarding claim 8, Rye in view of Minami ‘709 and Mayer, as combined above, does not teach a control device configured to control the conveyer, the substrate attaching/detaching device, the appearance inspection apparatus, and the cleaning device, wherein the control device causes the cleaning device to cleanse the substrate holder when inspection by the appearance inspection apparatus determines that the substrate holder is defective. 
Mayer further teaches a control device configured to control an autocleaning system, detection mechanism, substrate loading and positioning of the held substrate (see e.g. Mayer Paragraph 0070, lines 1-3, Paragraph 0072, lines 1-6, and Paragraph 0080, lines 1-2), wherein the control device causes the cleaning device to cleanse the substrate holder when inspection by the appearance inspection apparatus determines that the substrate holder is defective as a remedial action (see e.g. Mayer Paragraph 0073, lines 1-4 and  8-11). This control system enables control of some or all properties of the apparatus and implementation of appropriate operations based on stored instructions (see e.g. Mayer Paragraph 0070, lines 3-5 and 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rye in view of Minami ‘709 and Mayer to comprise a control device for controlling the conveyer, substrate attaching/detaching device, appearance inspection apparatus and cleaning device, wherein the control device causing the cleaning device to cleanse the substrate holder when inspection by the appearance inspection apparatus determines that the substrate holder is defective as taught by Mayer to enable control of properties of the apparatus and automated implementation of appropriate operations based on stored instructions, the cleansing following detection of defects particularly being an automated remedial action.
Regarding claim 9, Rye in view of Minami ‘709 and Mayer teaches the control device causing the appearance inspection apparatus to inspect the substrate holder again (“re-detection”) after the inspection by the appearance inspection apparatus has determined that the substrate holder is defective and the cleaning device has cleansed the substrate holder (see e.g. Mayer Paragraph 0073, lines 11-15).
Regarding claim 10, Rye in view of Minami ‘709 and Mayer teaches the inspection apparatus being coupled with the plating apparatus which performs plating processing on the substrate by using the substrate holder (see e.g. Rye Paragraph 0029, lines 1-5), and the stocker being movable between the plating apparatus and the stocker installation part of the inspection apparatus (see e.g. Minami ‘709 Paragraph 0194, lines 1-7).
	Regarding claim 13, Rye in view of Minami ‘709 and Mayer position sensor configured to detect a position of the stocker (see e.g. Minami ‘709 Paragraph 0209, lines 1-6).
	Regarding claim 15, Rye in view of Minami ‘709 and Mayer teaches the appearance inspection apparatus acquiring image data of appearance of the sealing member (see e.g. Rye Paragraph 0041, lines 10-13).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye in view of Minami ‘709 and Mayer, as applied to claim 1 above, and further in view of Harris et al. (U.S. 2017/0009367), hereinafter Harris, and Ghongadi et al. (U.S. Patent No. 7,935,231), hereinafter Ghongadi.
Regarding claim 3, Rye in view of Minami ‘709 and Mayer does not explicitly teach the second holding member including a relay contact portion configured to contact the electric contact to supply current from an external power source to the electric contact. Rye does however teach the contacts being adapted to make electrical contact with the wafer (see e.g. Rye Paragraph 0031, lines 7-10).
	Harris teaches a chuck assembly for an electroplating system (see e.g. Abstract), comprising a backing plate assembly engageable with a contact ring (see e.g. Fig. 3, chuck assembly 20 including ring 24 and backing plate assembly 22; Paragraph 0021, lines 3-4), similar to that described by Rye (see e.g. Rye Fig. 5, chuck assembly 110; Paragraph 0030), wherein the ring includes a ring bus bar, i.e. relay contact portion, configured to contact electric contact fingers to supply current in an electrical path from an external power source to the electric contact fingers (see e.g. Fig. 7, ring bus bar 90 in contact with electrical contact fingers 98 and electrically connected to a power source in processor 202; Paragraph 0019, lines 5-9, Paragraph 0025, lines 1-3, and Paragraph 0030, lines 5-9). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second holding member of Rye in view of Minami ‘709 and Mayer to include a ring bus bar, i.e. relay contact portion, configured to contact the electrical contact and supply current to the contact from an external power source as taught by Harris as a known suitable means of delivering necessary electrical current to the electric contacts of a chuck assembly for an electroplating system.
Rye in view of Minami ‘709, Mayer and Harris, as combined above, does not explicitly teach the appearance inspection apparatus being configured to acquire image data or shape data of appearance of the relay contact portion.
Ghongadi teaches an electroplating cup assembly (see e.g. Abstract) comprising a two-piece structure of a cup bottom and a cone (see e.g. Fig. 1, substrate holder/clamshell 100 comprising cup assembly 102 and cone assembly 106; Col. 2, lines 15-20), the cup bottom including a plurality of contacts electrically connected to a conductive bus bar ring (see e.g. Figs. 4-5, conductive ring/bus bar 208 and electrical contact structure 206; Col. 3, lines 23-27), wherein removal of the cup assembly from the plating solution and the wafer from the cup assembly can cause small amounts of plating solution to contaminate the electrode region, i.e. the contacts and bus bar, and other interior regions of the cup assembly (see e.g. Col. 2, lines 26-38), which therefore require cleaning (see e.g. Col. 2, lines 39-42). Mayer further teaches the detection apparatus comprising the actuated swing arm, as well as other mounting hardware to rotate, translate, swivel or otherwise move the detection hardware, which enables it to be moved near the desired “detection region” of the substrate holder (see e.g. Mayer Paragraph 0007, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rye in view of Minami ‘709 and Mayer to include the ring bus bar, i.e. relay contact portion, in the detection region to which the inspection/detection hardware is moved in order to detect and clean contamination which can occur in this interior electrode area during removal of the substrate holder from the plating solution and removal of the substrate from the holder.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye in view of Minami ‘709 and Mayer, as applied to claim 1 above, and further in view of Harris and Minami (U.S. 2015/0276835), hereinafter Minami ‘835.
Regarding claim 4, Rye in view of Minami ‘709 and Mayer does not explicitly teach the second holding member including an external contact portion electrically connectable with an external power source to supply current from the external power source to the electric contact. Rye does however teach the contact being adapted to make electrical contact with the wafer (see e.g. Rye Paragraph 0031, lines 7-10).
	Harris teaches a chuck assembly for an electroplating system (see e.g. Abstract), comprising a backing plate assembly engageable with a contact ring (see e.g. Fig. 3, chuck assembly 20 including ring 24 and backing plate assembly 22; Paragraph 0021, lines 3-4), similar to that described by Rye (see e.g. Rye Fig. 5, chuck assembly 110; Paragraph 0030), comprising external electrical contacts electrically connectable to electric contact fingers to supply current in an electrical path from an external power source to the electric contact fingers (see e.g. Fig. 6, electrical contacts 31 in hub 30 through which an electrical path is made to the electrical contact fingers 98 from a power source in processor 202; Paragraph 0019, lines 5-9, and Paragraph 0030, lines 5-9). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second holding member of Rye in view of Minami ‘709 and Mayer to include external electrical contacts electrically connectable to the electrical contact to supply current to the contact from an external power source as taught by Harris as a known suitable means of delivering necessary electrical current to the electric contacts of a chuck assembly for an electroplating system.
Rye in view of Minami ‘709, Mayer and Harris, as combined above, does not explicitly teach the appearance inspection apparatus being configured to acquire image data or shape data of appearance of the external contact portion, but does teach the need to perform maintenance on electrical contacts (see e.g. Rye Paragraph 0003, lines 1-6; see e.g. Harris Paragraph 0004, lines 1-2).
Minami ‘835 teaches a substrate holder for an electroplating apparatus (see e.g. Abstract) comprising inner electrical contacts which contact the substrate (see e.g. Paragraph 0050, lines 1-6) and outer electrical contacts coupled to the inner contacts to provide current from a power supply (see e.g. Paragraph 0052, lines 3-5, and Paragraph 0053, lines 11-16), wherein deformations, chips or adhered foreign matter on the outer contact can affect the electric resistance of the inner contact and thereby cause issues with plating uniformity due to non-uniform current (see e.g. Paragraph 0056, lines 1-9, and Paragraph 0076, lines 4-9). Mayer further teaches the detection apparatus comprising the actuated swing arm, as well as other mounting hardware to rotate, translate, swivel or otherwise move the detection hardware, which enables it to be moved near the desired “detection region” of the substrate holder (see e.g. Mayer Paragraph 0007, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rye in view of Minami ‘709 and Mayer to include the external contact portion in the detection region to which the inspection/detection hardware is moved in order to detect defects and prevent non-uniform plating which can occur due to deformities, chips and/or adhesion of foreign matter on the external contact as taught by Minami ‘835.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye in view of Minami ‘709 and Mayer, as applied to claim 1 above, and further in view of Rao et al. (U.S. Patent No. 6,630,996), hereinafter Rao.
Regarding claim 14, Rye in view of Minami ‘709 and Mayer teaches all the elements of the invention of claim 1 as stated above. Rye in view of Minami ‘709 and Mayer does not teach the arm unit of the appearance inspection apparatus including a mirror and the measuring device being configured to acquire image data or shape data of at least one of the sealing member and the electric contact through the mirror. Rye does however teach the optical inspection apparatus utilizing reflected light (see e.g. Rye Paragraph 0040, lines 8-12, and Paragraph 0041, lines 1-6). 
Rao teaches an optical inspection module for detecting particles on a surface of a substrate (see e.g. Abstract), comprising an illuminator and an imaging camera (see e.g. Col. 7, lines 60-61), the illuminator including a light source and beam shaping and conditioning components to define the light beam path (see e.g. Col. 7, lines 7-10). These components include mirrors placed in the light beam path which allow the shaping and conditioning components to be arranged compactly (see e.g. Col. 7, lines 10-17), and also “steer” the light beam (see e.g. Col. 12, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the appearance inspection apparatus taught by Rye in view of Minami ‘709 and Mayer to include beam shaping/conditioning components such as mirrors in the inspection arm unit as taught by Rao in order to control the direction of the light beam in a compact manner.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye in view of Minami ‘709 and Mayer, as applied to claim 1 above, and further in view of Minami ‘835.
Regarding claim 16, Rye in view of Minami ‘709 and Mayer teaches all the elements of the invention of claim 1 as stated above. Rye in view of Minami ‘709 and Mayer does not explicitly teach the appearance inspection apparatus acquiring image data or shape data of appearance of the electric contact. Rye does describe the seal being used to keep plating solutions away from portions of the contacts, as well as the need to maintain the contacts in addition to the seal (see e.g. Rye Paragraph 0003, lines 1-6, and Paragraph 0031, lines 12-15). 
Minami ‘835 teaches a substrate holder for an electroplating apparatus (see e.g. Abstract) comprising an electrical contact which contacts the substrate (see e.g. Paragraph 0050, lines 1-4), which may cause issues with plating uniformity due to defects such as adhesion of foreign matter or adhesion of plating solution due to leakage of the plating solution (see e.g. Paragraph 0056, lines 1-4 and 9-14). Mayer further teaches the detection apparatus comprising the actuated swing arm, as well as other mounting hardware to rotate, translate, swivel or otherwise move the detection hardware, which enables it to be moved near the desired “detection region” of the substrate holder (see e.g. Mayer Paragraph 0007, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rye in view of Minami ‘709 and Mayer to include the electric contact in the detection region to which the inspection/detection hardware is moved in order to detect deposits on the contact and perform maintenance to prevent malfunction due to adhesion of foreign matter and/or leakage and adhesion of the plating solution as taught by Minami ‘835.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/17/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Mayer in view of Mishima, Ikehata and Minami, particularly regarding acquiring data of the internal space defined by the sealing member and the second holding member and the arm unit moving the measuring device between the first and second holding member, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rye, Minami ‘709 and Mayer.
Applicant’s arguments with respect to previous claim 2, now incorporated into amended claim 1, particularly regarding the second holding member being maintained in a removed state by the substrate attaching/detaching device, have been considered but are moot because the new ground of rejection no longer relies upon Minami ‘360.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795